No opinion. Nolan, P. J., MacCrate and Beldock, JJ., concur; Murphy and Ughetta, JJ., dissent and vote to modify the order by striking therefrom the second ordering paragraph and by substituting a provision granting defendants’ motion, with the following memorandum: Rule 6 of the Nassau County Supreme Court Rules conditions granting of a preference on proper venue. None of the parties is a resident of that county and, therefore, venue was not properly laid therein. The mere failure of defendants to *1027move for change of venue does not constitute a compliance with the condition in the rule. The denial of defendants’ motion enables nonresidents not properly on the calendar to procure a preference over residents of the county.